PER CURIAM.
The separation agreement which had been incorporated into the final judgment provided that the appellee-husband’s obligation to pay child support would continue until such child “reaches the age of twenty-one (21) years, marries, dies, or becomes self-supporting, whichever occurs first.” The order appealed contained a specific finding of fact to the effect that the minor child on whose behalf the appellant-wife was seeking support payments had become self-supporting prior to the time that the appellee-husband had ceased the child support payments to appellant-wife. Appellant has failed to demonstrate that this factual finding is in error.
Affirmed.
OWEN, C. J., and CROSS and DOW-NEY, JJ., concur.